Mason, J.
(concurring specially) : I fully concur in the opinion, but desire to add this: In The State v. Wolfley, 75 Kan. 406, 413, it was decided that no error was there committed in refusing an instruction to the effect that the presumption of innocence amounts to something more than a requirement that the state must prove its case beyond a reasonable doubt. In the opinion language was used indicating acquiescence in the view elaborated in Coffin v. United States, 156 U. S. 432, that such difference exists. The distinction is at best one in the use of words, of little or no practical value, and it appears to have been limited, if not abanoned, by the federal supreme court. (Holt v. United States, 218 U. S. 245. See note by Professor Wigmore in 6 111. Law Rev. [May, 1911] p. 68.)